                                            Case 3:20-cv-04351-SI Document 19 Filed 12/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES STRANGE,                                   Case No. 20-cv-04351-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF TRANFER
                                   9             v.

                                  10     THE STATE OF ARIZONA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate in the custody of the Arizona Department of Corrections apparently

                                  14   serving a sentence for a conviction from Pinal County, Arizona, filed this pro se civil rights action.

                                  15   His complaint is hardly a model of clarity but appears to seek relief regarding his Arizona conviction

                                  16   and names David Shin, the director of the Arizona Department of Corrections at the defendant.

                                  17   Docket No. 14-1 at 14. Plaintiff requests that the criminal charges against him be dismissed. Id. at

                                  18   10. The events and omissions that form the basis of the complaint occurred in the District of Arizona

                                  19   and defendant appears to reside in the District of Arizona. No defendant is alleged to reside in, and

                                  20   none of the events or omissions giving rise to the complaint occurred in, the Northern District of

                                  21   California. Venue therefore would be proper in the District of Arizona and not in this one. See 28

                                  22   U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this

                                  23   action is TRANSFERRED to the United States District Court for the District of Arizona.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 13, 2020

                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
